945 F.2d 408
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lincoln Lane ADDLEMAN, Jr., Plaintiff-Appellant,v.WASHINGTON STATE, Lynn Lodmell, Acting DirectorInstitutional Industries, Paul Leeburg, CUS,Washington State Reformatory, et al.,Defendants-Appellees.
No. 89-35668.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 4, 1991.*Decided Oct. 8, 1991.

Before HUG, WILLIAM A. NORRIS and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Lincoln Lane Addleman, Jr. appeals pro se the district court's order dismissing his 42 U.S.C. action as frivolous under 28 U.S.C. § 1915(d).   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We review de novo,  Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir.1989), and affirm.


3
Frivolous in forma pauperis complaints may be dismissed sua sponte under 28 U.S.C. § 1915(d).   Neitzke v. Williams, 490 U.S. 319, 325 (1989).   A complaint is frivolous if it lacks an arguable basis in law or in fact.   Id.


4
In his complaint, Addleman alleges that the defendants permitted inmates to make unauthorized copies of his software.   Intentional deprivation of property does not give rise to a section 1983 due process claim if state law provides an adequate post-deprivation remedy for the loss suffered.   Hudson v. Palmer, 468 U.S. 517, 533 (1984).


5
Under Washington law, there was an adequate post-deprivation remedy available to Addleman in the form of a state tort action.   See Zinermon v. Burch, 110 S.Ct. 975, 985 (1990).   Thus, to the extent that Addleman alleges that the defendants intentionally deprived him of a property right, he does not state a claim which has an arguable basis in law or fact, and the district court properly dismissed this claim as frivolous.   See Neitzke v. Williams, 490 U.S. at 325;  Jackson, 805 F.2d at 640.


6
Although Addleman makes numerous other statements in his complaint, we do not find that any of these statements state an arguable claim in law or in fact.   See Neitzke, 490 U.S. at 325.   Accordingly, the district court properly dismissed Addleman's action as frivolous.   Id.


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral arugment.   Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3